DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II: Claims 10-16 and 21-26 in the reply filed on 11 JUNE 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected microfluidic device and microfluidic system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 JUNE 2021.
Status of Claims
In the election on 11 JUNE 2021, Applicant has elected Group II: Claims 10-16 and 21-26 to be examined. Claims 1-9 and 17-20 are withdrawn from consideration.  Current pending claims for examination are Claims 10-16 and 21-26 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 AUGUST 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  
In the instant claim, line 2, in the instance of ‘flowing a least a’, should be ‘flowing at least a’.  Appropriate correction is required.
In the instant claim, line 6, in the instance of ‘from second fluid inlet/outlet system’ should be ‘from the second fluid inlet/outlet system’. Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  There is a period (.) missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the fourth volume of fluid".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DUNCAN, US Publication No. 2013/0330245 A1.
Applicant’s invention is drawn towards a method. 
Regarding Claim 10, the reference DUNCAN discloses a method for operating a microfluidic device, Figure 9, [0102-0103], comprising: 
a. flowing at least a first volume of fluid into a microfluidic channel network of the microfluidic device, Figure 1, [0046, 0051], fluid (water for testing) is moved along fluid channel 101 from inlet 102; 
b. flowing the first volume of fluid from the microfluidic channel network into a nanofluidic channel network of the microfluidic device, Figure 1, [0046, 0051], fluid moved along channel 101  and mixed as it is drawn through channel, in one direction, [0057], amount of fluid  drawn in is 30 microliter, indicating network is nano- and micro-scale; and 
c. conducting an optical investigation of the first volume of fluid as the first volume of fluid flows through the microfluidic channel network and/or the nanofluidic channel network, Figure 1, 
Additional Disclosures Included are: Claim 11: wherein the method of claim 10, further comprising, after step b.: d. flowing a second volume of fluid into the microfluidic channel network of the microfluidic device; e. flowing the second volume of fluid from the microfluidic channel network into the nanofluidic channel network; and f. conducting an optical investigation of the second volume of fluid as the second volume of fluid flows through the microfluidic channel network and/or the nanofluidic channel network, [0049], fluid sample then progresses along channel to be contacted with monochloramine 108, then reintroduced to optical chamber 103.; Claim 12: wherein the method of claim 11, further comprising, after step e.: g. flowing a third volume of fluid into the microfluidic channel network of the microfluidic device; h. flowing the third volume of fluid from the microfluidic channel network into the nanofluidic channel network; and i. conducting an optical investigation of the third volume of fluid as the third volume of fluid flows through the microfluidic channel network and/or the nanofluidic channel network, [0046, 0047, 0050, 0051], obtaining reference or blank; Claim 15: wherein the method of claim 10, further comprising, after step b.: d. reversing the flow of fluid by flowing a subsequent fluid into the nanofluidic channel network and from the nanofluidic channel network back into the microfluidic channel network; and e. conducting an optical investigation of the subsequent fluid as the subsequent fluid flows through the nanofluidic channel network and/or the microfluidic channel network, [0049, 0051, 0053, 0153].; and Claim 16.
Claims 10-13, 15-16, 21-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARRISON, US Publication No. 6,900,021 B.
Regarding Claim 10, the reference HARRISON discloses a method for operating a microfluidic device, abstract, comprising: 
a. flowing at least a first volume of fluid into a microfluidic channel network of the microfluidic device, Figure 1 and 2, fluid from inlet 6 or 6’ along flow path 8 or 8’, Column 5 line 35-41, Column 2 line 13-33; 
b. flowing the first volume of fluid from the microfluidic channel network into a nanofluidic channel network of the microfluidic device, Figure 1 and 2, fluid from inlet flows to network downstream, Column 6 line 1-10, channels and flow paths are from about 0.1 m deep by 0.1 m wide, considered to be nano- and micro-scale networks; and 
c. conducting an optical investigation of the first volume of fluid as the first volume of fluid flows through the microfluidic channel network and/or the nanofluidic channel network, Figure 1 and 2, detection zones 10, 10’, 10” or 10”’, Column 5 line 35-41, Column 2 line 13-33.
Additional Disclosures Included are: Claim 11: wherein the method of claim 10, further comprising, after step b.: d. flowing a second volume of fluid into the microfluidic channel network of the microfluidic device; e. flowing the second volume of fluid from the microfluidic channel network into the nanofluidic channel network; and f. conducting an optical investigation of the second volume of fluid as the second volume of fluid flows through the microfluidic channel network and/or the nanofluidic channel network, Figure 1 and 2, Figure 2,  inlet port 6 or 6’, 6”, 6”’ of inlet flow path any one of 8, 8’, 8” and 8”’ is considered a second or third volume, detection zone 10, 10’ or 10”, Column 5 line 35-41, Column 8 line 13-33.; Claim 12: wherein the method of claim 11, further comprising, after step e.: g. flowing a third volume of fluid into the Claim 13: wherein the method of claim 12, further comprising, after step h.: j. reversing the flow of fluid by flowing a fourth volume of fluid into the nanofluidic channel network, Column 4 line 41-50, Column 7 line 26-49, and flowing the fourth volume of fluid from the nanofluidic channel network into the microfluidic channel network; and k. conducting an optical investigation of the fourth volume of fluid as the fourth volume of fluid flows through the nanofluidic channel network and/or the microfluidic channel network, Figure 1 and 2, detection zone 10, 10’ or 10”, Column 5 line 35-41, Column 8 line 13-33.; Claim 15: wherein the method of claim 10, further comprising, after step b.: d. reversing the flow of fluid by flowing a subsequent fluid into the nanofluidic channel network and from the nanofluidic channel network back into the microfluidic channel network; and e. conducting an optical investigation of the subsequent fluid as the subsequent fluid flows through the nanofluidic channel network and/or the microfluidic channel network, Column 4 line 41-50, Column 7 line 38-45, Column 9 line 29-32, Figure 2, detection zone 10, 10’ or 10”, Column 5 line 35-41, Column 8 line 13-33.; and Claim 16: wherein the method of claim 10, wherein step c. comprises conducting an imaging velocity investigation of the first volume of fluid, Column 6 line 18-25, Column 7 line 45-49regulation of flow rate, Column 15 line 53-65, Column 22.
Regarding Claim 21, the HARRISON reference discloses a method for operating a microfluidic device, abstract, comprising: 

b. reversing the flow of fluid by flowing a subsequent volume of fluid in a reverse direction from second fluid inlet/outlet system, Column 4 line 41-50, Column 7 line 26-49, through the fluidic network, and towards the first fluid inlet/outlet system, Figure 2, Column 8 line 13-33, flow towards main flow path 2; and 
c. conducting an optical investigation of at least a portion of the fluidic network during step a. and/or step b, Figure 2, detection zone 10, 10’ or 10”, Column 8 line 13-26.
Additional Disclosures Included are: Claim 22: wherein the method of claim 21, further comprising, between steps a. and b.: i. flowing a second volume of fluid through the microfluidic device in the forward direction; and ii. conducting an optical investigation of at least a portion of the fluidic network during step i, Figure 2, inlet flow path any one of 8, 8’, 8” and 8”’ is considered a second or third volume, detection zone 10, 10’ or 10”, Column 8 line 13-33.; Claim 23: wherein the method of claim 22, further comprising, after step i.: iii. flowing a third volume of fluid through the microfluidic device in the forward direction; and iv. conducting an optical investigation of at least a portion of the fluidic network during step iii, Figure 2, inlet flow path any one of 8, 8’, 8” and 8”’ is considered a second or third volume, detection zone 10, 10’ or 10”, Column 8 line 13-33.; Claim 25: wherein the method of claim 21, wherein step a. comprises: flowing the first volume of fluid into a microfluidic channel network of the fluidic network, and then flowing the first volume of fluid from the microfluidic channel network into a nanofluidic channel network of the Claim 26: wherein the method of claim 25, wherein step b. comprises flowing the subsequent fluid from the nanofluidic channel network back into the microfluidic channel network, Column 4 line 41-50, Column 7 line 26-49.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over HARRISON, US Publication No. 6,900,021 B1.
Regarding Claims 14 and 24, the HARRISON reference discloses the claimed invention, but is silent in regards to the design choice of the type of fluid to be added to the network. 
HARRISON discloses, for example in Figure 2, the device includes a plurality of inlets and inlet flow paths in communication with the main flow path.  A plurality of detection zones, each one placed adjacent to or immediately downstream of the intersection of the inlet flow path with the main flow path. Such a device would allow the observation of a number of different candidate compounds on a single cell as the cell flowed downstream in the main flow path. Alternatively, such a device would allow the simultaneous monitoring of different candidate compounds on different cells as the cells intersect with the compounds along the main flow path, Column 2 line 13-33.
Since the embodiment as seen in Figure 2, allows for more than one volume of fluid to be placed in to the microfluidic network, via the inlets and inlet flow paths, and detection zones, each one placed adjacent to or immediately downstream of the intersection of the inlet flow path with the main flow path, this would allow for simultaneous monitoring of different candidate compounds on different cells as the cells intersect with the compounds along the main flow path, it would be obvious to one having ordinary skill in the art before the effective filing date to modify, specifically the type of fluids in each fluid volume as required by Claims 14 and 24 as a matter of design choice of the experiment being conducted.  Also, the selection of what each volume of fluid prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  The selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DUNCAN, US Publication No. 2013/0330245 A1.
Regarding Claim 13, the DUNCAN reference discloses the claimed invention, but is silent in regards to wherein the method comprise a fourth volume of fluid. 
Since the method of DUNCAN allows for the fluid sample to be drawn through channel and to be contacted by different reagent chemicals, creating a new and different fluid throughout the channel after contact and to examined by optical investigation, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the number of different reagents the fluid can be contact by including creating fourth volume of fluid, since the addition of reagents to the fluid in a precise fashion and timing are able to achieve various aims relevant to chemical analyses, [0047].  
Regarding Claim 14, the DUNCAN reference suggests the claimed invention, but is silent in regard to the design choice of the volume of fluids.
Since DUNCAN suggests at least four fluids each of which are contacted by different reagent chemical to be examined by the optics in the system, it would be obvious to one having ordinary skill in the art before the effective filing date to modify, specifically the volumes of fluids as required by Claim 14 as a matter of design choice of the experiment being conducted, and the and the selection of what each volume of fluid consists of and the order of how they are added to the network is a prima facie obvious in the absence of new or unexpected results); In re Gibson, prima facie obvious. MPEP 2144.04. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CHRISTINE T MUI/Primary Examiner, Art Unit 1797